Citation Nr: 1335149	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial disability rating greater than 20 percent prior to March 31, 2010, and greater than 30 percent from March 31, 2010, for diabetic retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas, which granted entitlement to service connection for diabetic retinopathy and assigned a 20 percent rating, effective September 2, 2005.  

The Veteran testified at a Board hearing in September 2009.  A transcript of that hearing is of record.

In January 2010 and July 2011, the Board remanded the Veteran's claim for additional development.

Following the July 2011 remand, an October 2012 rating decision from the Appeals Management Center (AMC) increased the Veteran's disability rating for diabetic retinopathy to 30 percent, effective March 31, 2010.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

After the matter was returned to the Board, the Veteran was informed in a December 2012 letter that the individual who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2013).  That same month, the Veteran responded that he did not desire another hearing and requested that the Board consider his claim based on the evidence of record.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

In May 2013, the Board sought a medical opinion from a physician of the Veterans Health Administration (VHA).  An opinion was provided in July 2013 and in a September 2013 response the Veteran requested that the Board proceed with an adjudication of his appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for bilateral cataracts was referred to the RO by the AMC in October 2012.  At this time, it is unclear from the record whether such referral has been received and acknowledged by the RO.  As such, the Board refers the matter to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected diabetic retinopathy.  Despite the extensive procedural development, an additional remand is required.

Initially, the Board notes that August 2013 and September 2013 rating decisions from the Waco, Texas RO indicate that the Veteran filed a claim for entitlement to TDIU in November 2012.  While this claim is not of record, multiple September 2013 VA examination reports have been associated with the Virtual VA electronic claims file - a general TDIU examination and a specific eye examination.  Although the general TDIU VA examination report indicated only that the Veteran's TDIU claim was based on his service-connected bilateral upper and lower extremity peripheral neuropathy, the RO considered the claim to be based on the Veteran's complications of diabetes mellitus, to include diabetic retinopathy.  Although the above rating decisions adjudicated the issue of entitlement to TDIU, in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, and the RO's treatment of the TDIU claim as having been based, in part, on the Veteran's diabetic retinopathy, the Board concludes that the matter is appropriately before the Board.  See id.; see also Percy v. Shinseki, 23 Vet. App. 37 (2009); Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).  

With respect to the increased rating issue, since the AOJ's last adjudication of the claim in October 2012 the September 2013 VA examination report has been associated with the Veteran's Virtual VA electronic claims file.  In addition, VA treatment records have been associated with the Virtual VA file.  Finally, the September 2013 rating decision indicated that a claim for increased rating for diabetic retinopathy had been filed by the Veteran and was adjudicated therein.  In light of the evidence of the TDIU and increased rating claims that are not currently of record before the Board, there clearly is one or more temporary claims files that have been created by the RO during the adjudicative process as to those issues.  Such records must be associated with the claims file prior to final adjudication of the issues before the Board.  In addition, an effort should be made to associate with the claims file VA treatment records from June 2013 to the present.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain any temporary files for the Veteran and either associate the temporary files with the claims folder or copies of each document pertinent to the claims on appeal with the paper claims file, Virtual VA electronic claims file, or Veteran's Benefits Management System (VBMS) claims file. 

2.  Obtain all medical records and hospitalization records from all appropriate VA facilities from June 2013 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records. 

3.  Conduct any additional development deemed necessary based on the evidence of record.

4.  Thereafter, readjudicate the Veteran's claims for entitlement to an increased rating for diabetic retinopathy and entitlement to TDIU, specifically to include any pertinent information in any temporary claims file, the September 2013 VA examination reports, and any additional evidence of record.  If a complete grant of the benefits requested is not granted, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



